AMENDMENT TO BRIDGE LOAN AGREEMENT

THIS AMENDMENT TO BRIDGE LOAN AGREEMENT (this “Amendment”), dated as of
September 21, 2006, is entered into among HEALTH NET, INC., a Delaware
corporation (the “Borrower”), the Lenders party thereto and THE BANK OF NOVA
SCOTIA, as administrative agent (the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders party thereto, and the Administrative Agent
entered into that certain Bridge Loan Agreement dated as of June 23, 2006 (the
“Existing Bridge Loan Agreement”);

WHEREAS, the Borrower has informed the Administrative Agent that it seeks to
extend the Maturity Date for an additional six months;

WHEREAS, each Lender has agreed to such modification on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1
DEFINITIONS

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amendment Effective Date” is defined in Subpart 3.1.

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Bridge Loan Agreement.

PART 2
AMENDMENTS TO EXISTING BRIDGE LOAN AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the Existing Bridge Loan Agreement is hereby amended in accordance with this
Part 2.

The following definition found in Section 1.01 of the Existing Bridge Loan
Agreement is hereby amended and restated to read as follows:

“Maturity Date” means March 22, 2007.

PART 3
CONDITIONS TO EFFECTIVENESS

SUBPART 3.1 Amendment Effective Date. This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”) when all of the conditions
set forth in this Part 3 shall have been satisfied, and thereafter this
Amendment shall be known, and may be referred to, as the “Amendment”.

SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Lenders and the
Administrative Agent.

PART 4
MISCELLANEOUS

SUBPART 4.1 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, after giving effect
to this Amendment, (a) no Default or Event of Default exists under the Existing
Bridge Loan Agreement and (b) the representations and warranties set forth in
Article V of the Existing Bridge Loan Agreement (i) that contain a materiality
qualification are true and correct on and as of the date hereof, subject to the
limitations set forth therein, as if made on and as of such date (except to the
extent such representations and warranties expressly relate to another date in
which case such representations and warranties shall be true and correct as of
such date) and (ii) that do not contain a materiality qualification are true and
correct in all material respects on and as of the date hereof, subject to the
limitations set forth therein, as if made on and as of such date (except to the
extent such representations and warranties expressly relate to another date in
which case such representations and warranties shall be true and correct in all
material respects as of such date).

SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 4.3 Instrument Pursuant to Existing Bridge Loan Agreement. This
Amendment is executed pursuant to the Existing Bridge Loan Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Bridge Loan
Agreement.

SUBPART 4.4 References in Other Loan Documents. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references to
the “Bridge Loan Agreement” shall be deemed to refer to the Bridge Loan
Agreement as amended by this Amendment.

SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of the Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

SUBPART 4.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SUBPART 4.8 General. Except as amended hereby, the Existing Bridge Loan
Agreement and all other loan documents shall continue in full force and effect.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Bridge Loan Agreement as of the date first above written.

         
BORROWER:
  HEALTH NET, INC.,  

 
 
 

 
  a Delaware corporation  

 
       
 
  By:
Name:
Title:   /s/ Wisdom Lu
Wisdom Lu
Treasurer
 
       

2

         
 
       
ADMINISTRATIVE AGENT:
  THE BANK OF NOVA SCOTIA  

 
 
 

 
       
 
  By:
Name:
Title:   /s/ M.D. Smith
M.D. Smith
Agent Operations
 
       

3

         
 
       
LENDER:
  THE BANK OF NOVA SCOTIA  

 
 
 

 
       
 
  By:
Name:
Title:   /s/ M.D. Smith
M.D. Smith
Agent Operations
 
       

4